Citation Nr: 1102025	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  04-01 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for left ankle sprain.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD) and 
depression.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
fibromyalgia.

4.  Entitlement to service connection for migraine headaches, to 
include as secondary to fibromyalgia.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1981.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from January 2003, July 2006, and February 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.

In July 2003, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this hearing 
is associated with the claims file.

In June 2005, the Board denied entitlement to service connection 
for PTSD, major depressive disorder, and migraine headaches.  In 
November 2006, the United States Court of Appeals for Veterans 
Claims (Court) granted a Joint Motion to remand these three 
claims to the Board.  In April 2007, the Board remanded these 
three claims for further evidentiary development.  The requested 
development was completed, and the remand orders were 
substantially complied with.  The case has now been returned to 
the Board for further appellate action.

In correspondence dated and received in October 2006, the Veteran 
withdrew her claim of entitlement to service connection for 
carpal tunnel syndrome.  As such, this issue is not before the 
Board for appellate consideration.  38 C.F.R. § 20.204(c) (2010).

The issue of entitlement to service connection for a left 
foot disability (to include as secondary to service-
connected left ankle sprain) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.

For reasons explained below, the issues of entitlement to service 
connection for fibromyalgia (on the merits), entitlement to 
service connection for migraine headaches (to include on a 
secondary basis), and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO.  
VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The competent evidence of record reflects that the Veteran's 
left ankle sprain is manifested by pain and marked limitation of 
motion, but has not been productive of ankylosis of the left 
ankle.

2.  The Veteran has been diagnosed with PTSD and major depressive 
disorder, and such disabilities have been linked by competent 
evidence to personal and sexual trauma that the Veteran suffered 
during her military service.  Such in-service trauma has been 
corroborated by credible supporting evidence.

3.  The May 2003 rating decision that denied service connection 
for fibromyalgia was not appealed and is final.  Some of the 
evidence received since that May 2003 rating decision includes 
evidence that bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor redundant, 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim for service connection for fibromyalgia.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2010).

2.  PTSD and major depressive disorder were incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for fibromyalgia.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claims, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

For the issue of entitlement to a disability rating in excess of 
20 percent for left ankle sprain, in June 2008 and April 2009 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate her claim for 
an increased rating, as well as what information and evidence 
must be submitted by the Veteran.  These letters advised the 
Veteran to submit evidence showing her disability had worsened, 
to include records from medical providers, statements from others 
who could describe their observations of her disability level, 
and her own statements describing the symptoms, frequency, 
severity and additional disablement caused by her disability.  
These letters also informed the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the symptoms have on her 
employment, and provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (VCAA notice in a claim for increase need not be 
veteran specific).  In addition, these letters provided relevant 
rating criteria for evaluating her left ankle disability.  The 
claim was last adjudicated in April 2009.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include service treatment 
records, service personnel records, VA treatment records and 
examination reports, private treatment records, Social Security 
Administration (SSA) records, hearing testimony, and lay 
evidence.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  In addition, she has 
been represented since November 2005 by an attorney experienced 
in VA law and who knows the requirements for establishing the 
benefits sought.  The Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Given the Board's favorable disposition to grant the claims for 
service connection for PTSD and depression, and to reopen the 
claim for service connection for fibromyalgia with remand of the 
claim on the merits for additional evidence, the Board finds that 
no discussion of VCAA compliance pertaining to those issues is 
necessary at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating - Left Ankle Sprain

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods based on the facts found - a practice 
known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Service connection for left ankle sprain has been in effect since 
July 2001.  The Veteran underwent a review VA joints examination 
in December 2007.  In the February 2008 rating decision on 
appeal, the RO continued the 20 percent rating for left ankle 
sprain under 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5271, a 10 percent disability rating 
requires moderate limited motion of the ankle.  A 20 percent 
disability rating, which is also the maximum evaluation available 
under Diagnostic Code 5271, requires marked limited motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  Normal 
range of motion for the ankle is 20 degrees of dorsiflexion and 
45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Turning to the evidence, at the Veteran's review VA joints 
examination in December 2007, the range of motion of her left 
ankle measured 10 degrees of dorsiflexion (limited by pain to 8 
degrees on repetitive use) and 45 degrees of plantar flexion (not 
limited on repetitive use).  The examiner noted that the Veteran 
had no ankylosis of her left ankle joint.  It was noted that the 
Veteran liked to walk for exercise, but that she must limit her 
walks to one mile or less.  She also reported that she could not 
stand for more than half an hour.

In a July 2008 statement, the Veteran reported that she 
frequently rolls her left ankle awkwardly, which causes extreme 
pain.  She also stated that she is unable to stand for long 
periods of time.  In terms of the effect on her lifestyle, she 
asserted that she is unable to walk on uneven ground and cannot 
run or jump, which impedes her ability to enjoy the outdoors or 
to walk during normal activities such as shopping.

The Board notes that, following the issuance of the April 2009 
supplemental statement of the case, the Veteran's representative 
submitted VA treatment records dated from March 2009 through 
March 2010 without a waiver of initial RO consideration.  
However, such treatment records are not pertinent to the issue of 
whether the Veteran is entitled to a disability rating in excess 
of 20 percent for left ankle sprain; therefore, no RO waiver is 
necessary.  See 38 C.F.R. § 20.1304 (2010).

Having carefully considered the Veteran's contentions in light of 
the evidence 
of record and the applicable law, the Board finds that the 
Veteran's left ankle sprain is appropriately evaluated as 20 
percent disabling, the maximum evaluation available under 
Diagnostic Code 5271 for limitation of motion of the ankle, as 
the competent evidence of record reflects that such disability is 
manifested by pain and marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2010); see also Johnston v. Brown, 
10 Vet. App. 80, 85 (1997) (implicitly holding that once a 
particular joint is evaluated at the maximum level in terms of 
limitation of motion, there can be no additional disability due 
to pain).

The Board has considered whether there are other appropriate 
diagnostic codes applicable to the Veteran's left ankle sprain 
that would support the assignment of a rating higher than 20 
percent.  However, as this disability has not been productive of 
ankylosis of the left ankle, Diagnostic Code 5270 does not apply.  
38 C.F.R. § 4.71a (2010).

The Board acknowledges that the Veteran's representative, in an 
October 2010 statement, requested that a new VA examination be 
scheduled to evaluate the Veteran's current level of left ankle 
disability.  However, the Board finds that neither the Veteran 
nor her representative has contended that the Veteran's left 
ankle sprain has worsened since her December 2007 VA examination, 
to the extent that a rating higher than 20 percent would be 
warranted.  To this end, the evidence clearly shows that the 
Veteran's left ankle is not fixed, as she is able to walk.  
Therefore, in the absence of any arguments alleging that 
ankylosis is now affecting her left ankle joint, a new VA 
examination is not warranted at this time.

In summary, the Board concludes that the medical findings on 
examination are of greater probative value than the Veteran's 
allegations regarding the severity of her left ankle sprain.  The 
symptomatology noted in the medical and lay evidence has been 
adequately addressed by the 20 percent evaluation already 
assigned under Diagnostic Code 5271, and do not more nearly 
approximate the criteria for a higher evaluation at any time.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010); see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's left ankle 
sprain disability presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for a higher rating for more severe symptomatology 
(ankylosis) than is shown by the evidence.  Thus, her disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection - PTSD and Depressive Disorder

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010).  The Board notes that 
effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended; 
however, under the facts of this case the regulatory change does 
not impact the outcome of the appeal.  See 75 Fed. Reg. 39843 
(July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

If a PTSD claim is based on in-service personal assault, then 
evidence from sources other than the Veteran's service records 
may corroborate the Veteran's account of the stressor incident, 
such as: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; statements from family members, roommates, fellow 
service members, or clergy; and evidence of behavior changes 
following the claimed assault (including a request for a transfer 
to another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes).  38 C.F.R. § 3.304(f)(4) 
(2010).

The determination as to whether the requirements for entitlement 
to service connection have been met is based on an analysis of 
all of the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2010).  When there is an approximate balance of 
positive and negative evidence regarding a material issue, the 
benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2010).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The Veteran contends that she suffers from PTSD and major 
depressive disorder as a result of being physically, mentally, 
and sexually abused in service by her first husband, whom she 
married in February 1978.  They served together until he was 
diagnosed with residual schizophrenia and found unfit for duty in 
September 1979.

The Veteran's service treatment records reflect that in July 
1979, she admitted to being under a stressful situation at work.  
In October 1979, a statement from a treatment provider at the 
Beaufort Naval Hospital Psychiatry Clinic noted that the Veteran 
had been seen there in weekly psychotherapy sessions for several 
months following the initial psychological difficulties her 
husband began experiencing.  It was noted that such sessions 
consisted of helping her sort through and handle her emotional 
responses to her husband's illness and consider her own life, 
both as a part of her marriage unit and separately.  The 
treatment provider also recommended a humanitarian transfer for 
the Veteran so that she could accompany her husband home after 
his discharge for residual schizophrenia.

Later in October 1979, the Veteran filed a written request for a 
humanitarian transfer, stating that it had been a "very trying 
year" for her husband and her, and asserting that if she were to 
continue working to the full extent of her abilities, then she 
had to feel she could do so without neglecting the needs of her 
husband or her own mental and physical well-being.  Also in 
October 1979, the Catholic Chaplain submitted a statement noting 
that approval for the Veteran's transfer request was strongly 
recommended on the basis of her own need, as he was conversant 
with her own problems and anxieties arising from her husband's 
condition, as well as conversant with the marital stress which 
both she and her husband were experiencing as a result of this 
situation.  In addition, in October 1979, her husband submitted a 
statement acknowledging that she (his wife) had been living and 
working under a stressful situation during the past year.  At her 
March 1981 service discharge examination, no abnormalities were 
noted with regard to her psychiatric state.

Following her discharge from service, private treatment records 
dating from July 1996 reflect psychiatric treatment for 
depression.  Throughout such treatment, the Veteran described how 
she had been physically, mentally, and sexually abused by her 
first husband in service (whom she divorced in August 1981), to 
include incidents involving rape, physical beatings, threats of 
bodily harm, and verbal and emotional abuse.  (The Board notes 
that in August 1996, the Veteran reported that her best friend 
had revealed being molested as a child by someone the Veteran 
knew.  Significantly, however, the Veteran has consistently 
denied that she herself was ever sexually abused as a child.)

The Veteran underwent a VA PTSD examination in December 2002.  On 
that occasion, following a review of the claims file and 
examination of the Veteran, the examiner determined that the 
Veteran did not meet all of the criteria for a diagnosis of PTSD, 
because she did not manifest persistent avoidance of stimuli 
associated with her trauma (Criterion C) or persistent symptoms 
of increased arousal (Criterion D).  Instead, the examiner 
rendered pertinent Axis I diagnoses of moderate, recurrent major 
depressive disorder and generalized anxiety disorder.

In a May 2003 private treatment record, a private physician (Dr. 
H.) rendered an impression that the Veteran had elements of PTSD.  
In a July 2003 private treatment record, Dr. H. rendered an 
impression of PTSD (as well as depression) for the Veteran, 
noting that she continued to have recurrent dreams about her 
past.

VA treatment records dating from November 2003 through October 
2007 included "prolonged PTSD" on the Veteran's problem list, 
and PTSD was noted as a diagnosis during some of her VA treatment 
sessions during this time period.

In an April 2004 statement, the Veteran's fellow soldier and 
personal friend asserted her awareness of the physical, mental, 
and verbal abuse that the Veteran suffered in service while 
married to her first husband, and noted that she had given the 
Veteran moral support through the difficult times when she dealt 
with her husband's mental illness.

In a May 2004 VA treatment record, a note was made to rule out a 
diagnosis of PTSD secondary to military sexual trauma.  In a 
November 2004 VA treatment record, it was noted that the Veteran 
had PTSD from rape by her first husband when they were in the 
service.  In a June 2005 VA treatment record, the Veteran 
reported that she continued to have nightmares connected to the 
rape by her first husband.

In a December 2005 statement, Dr. H. noted that he had diagnosed 
the Veteran with recurrent-type major depressive disorder and 
chronic-type, delayed onset PTSD.  He stated that her PTSD was 
manifested by recurrent nightmares of her first husband's violent 
behavior, emotional numbing, flashbacks, and avoidance of 
situations which reminded her of interactions with her first 
husband.

In a March 2008 statement, another fellow soldier and personal 
friend of the Veteran's related how the Veteran had confided in 
her about the trouble she had had with her first husband, to 
include suffering mental cruelty and being raped.

The Veteran underwent a VA mental disorders examination in May 
2008.  On that occasion, following a review of the claims file 
and examination of the Veteran, the examiner rendered a pertinent 
Axis I diagnosis of depressive disorder, not otherwise specified, 
secondary to fibromyalgia, physical abuse by ex-husband, and 
childhood sexual abuse.  The examiner went on to note that the 
Veteran's psychiatric diagnosis could not be fully attributable 
to her military experience, where she was physically abused by 
her ex-husband.  The examiner also stated that it was impossible 
to delineate what percentage of her psychiatric symptoms were 
exacerbated by being physically abused by her ex-husband while 
she was in the military, noting that there was already a 
preexisting condition and therefore it could not be said how much 
it increased.  (The Board again notes that the Veteran has 
consistently denied being sexually abused as a child, despite 
this examiner's finding.)

VA treatment records dating from July 2008 through March 2010 
included "prolonged PTSD" on the Veteran's problem list, and 
PTSD was noted as a diagnosis during some of her VA treatment 
sessions during this time period.  (The Board also notes that VA 
treatment records dating from March 2009 through March 2010 were 
submitted following the issuance of the April 2009 supplemental 
statement of the case and were not accompanied by a waiver of 
initial RO consideration; however, as these treatment records are 
favorable to the Veteran's claims, they will be considered in the 
current decision.)

In a March 2009 VA treatment record, it was noted that the 
Veteran had a history of sexual assault in service as well as a 
diagnosis of PTSD, as her recent move back to the area where she 
served in the military had awakened some long hidden memories.  
Thereafter, in a March 2009 VA treatment record, it was noted 
that she had recently moved back to the area where she had lived 
when she was assaulted in service (causing memories to 
resurface), and that she was in ongoing treatment for major 
depression and PTSD related to two incidents of sexual and 
physical trauma in 1980 inflicted by her first husband.  
Specifically, it was noted that she had a history of PTSD and 
military sexual trauma due to assault and rape by her first 
husband during service.  On that occasion in March 2009, she was 
assigned (in pertinent part) an Axis I diagnosis of major 
depressive disorder and PTSD.  In an April 2009 VA treatment 
record, it was noted that she had a history of trauma (being 
beaten and raped by her first husband in 1979) and she now 
reported seeing things that triggered memories of those events.  
In VA treatment records dating from May 2009 through July 2009, 
she was assigned an Axis I diagnosis of dysthymia and prolonged 
PTSD.  In a June 2009 VA treatment record, she reported an 
increase in triggers of her first marriage and being raped by her 
first husband since moving back to the area.  In a February 2010 
VA treatment record, it was noted that she was diagnosed with co-
morbid dysthymic disorder and PTSD.

Given the medical and lay evidence outlined above, and after 
resolving all doubt in the Veteran's favor, the Board finds that 
the Veteran's PTSD and major depressive disorder were incurred in 
active service.  See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2010).  The Veteran's alleged personal and 
sexual trauma in service has been corroborated by credible 
supporting evidence, most notably by the documentation in her 
service treatment records that she participated in weekly 
psychotherapy sessions for several months at the Beaufort Naval 
Hospital Psychiatry Clinic to help her sort through and handle 
her emotional responses to her husband's illness and consider her 
own life, both as a part of her marriage unit and separately.

In addition, throughout the period of claim, the Veteran has been 
diagnosed with PTSD and major depressive disorder on numerous 
occasions by both VA and private treatment providers, despite the 
negative findings against a diagnosis of PTSD by the December 
2002 VA examiner.  See McClain v. Nicholson, 21 Vet. App. 319, 
323 (2007) (Board finding that Veteran had disability "at some 
point during the processing of his claim" satisfied service-
connection requirement for manifestation of current disability).  
Furthermore, VA and private medical evidence of record has linked 
the Veteran's PTSD and major depressive disorder to the personal 
and sexual trauma that the Veteran suffered during her military 
service, which sufficiently satisfies the requirement for a 
medical nexus.  Therefore, the Board concludes that service 
connection for PTSD and major depressive disorder is warranted.

New and Material Evidence - Fibromyalgia

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

Service connection for fibromyalgia was previously denied by a 
rating decision in May 2003 because there was no evidence to show 
that this condition was incurred in or caused by the Veteran's 
service.

In December 2005, the Veteran filed her request to reopen the 
claim for service connection for fibromyalgia.  Thereafter, in 
the July 2006 rating decision on appeal, the RO determined that 
new and material evidence had not been submitted to reopen the 
claim.

The evidence received subsequent to the May 2003 rating decision 
includes an April 2004 statement from the Veteran's fellow 
soldier and personal friend, a May 2006 statement from the 
Veteran, and a March 2009 VA treatment record.  (The Board notes 
that this March 2009 VA treatment record was submitted following 
the issuance of the April 2009 supplemental statement of the case 
and was not accompanied by a waiver of initial RO consideration; 
however, as this treatment record is favorable to the Veteran's 
claim, it will be considered in the current decision.)

In her April 2004 statement, the Veteran's fellow soldier and 
personal friend noted that she had given the Veteran moral 
support during their time in service while the Veteran struggled 
with chronic physical pain as well as her husband's mental 
illness.  In her May 2006 statement, the Veteran stated her 
belief that the muscle spasms and shin splints that she was 
treated for while in service were manifestations of fibromyalgia, 
and that she began having fibromyalgia symptoms in May 1977.  In 
the March 2009 VA treatment record, it was noted that the 
Veteran's fibromyalgia had been officially diagnosed in 2000, but 
symptoms had long preceded this diagnosis.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility 
of the evidence for the sole purpose of determining whether new 
and material evidence has been received, and after resolving all 
doubt in the Veteran's favor, the Board finds that the new 
evidence relates to unestablished facts and raises a reasonable 
possibility of substantiating the claim.  Thus, such evidence is 
new and material, and the claim for service connection for 
fibromyalgia is reopened.



ORDER

Entitlement to a disability rating in excess of 20 percent for 
left ankle sprain is denied.

Entitlement to service connection for PTSD and major depressive 
disorder is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for fibromyalgia is reopened, 
and to this extent only, the appeal is granted.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims of entitlement to service connection for fibromyalgia (on 
the merits), entitlement to service connection for migraine 
headaches (to include on a secondary basis), and entitlement to a 
TDIU.

With regard to fibromyalgia, the Veteran's service treatment 
records document that she complained of muscle cramps in her 
thighs and shin splints on multiple occasions in service.  
Following her discharge from service, the medical evidence of 
record reflects that she has been diagnosed with fibromyalgia 
during the period of claim.  Therefore, the Veteran should now be 
afforded a VA fibromyalgia examination in order to determine 
whether she meets diagnostic criteria for fibromyalgia and 
whether such disorder arose during service or is otherwise 
related to any incident of service.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).



With regard to migraine headaches, the Veteran's service 
treatment records document that she complained of headaches in 
March 1978, June 1979, and July 1979 in service.  Following her 
discharge from service, the medical evidence of record reflects 
that she has been diagnosed with migraine headaches during the 
period of claim.  During a May 2008 VA neurological examination, 
the Veteran reported having migraines off and on since she was 10 
years old.  The examiner diagnosed her with migraine-type 
headaches and opined that it was less than likely that the 
migraine headaches were etiologically related to her period of 
military service.  In a May 2008 addendum to this examination 
report, the examiner noted that the Veteran's migraine headaches 
preexisted her military service.  However, no opinion was 
rendered with regard to whether such preexisting disability was 
permanently aggravated by her active service and whether her 
current disability is related to such.  

With regard to a TDIU, the Veteran claims that she is unable to 
work due to her service-connected disabilities as well as due to 
disabilities for which she is currently seeking service 
connection.  The record reflects that the Veteran became eligible 
for SSA benefits beginning in June 1998 due to her disabilities 
of fibromyalgia and depression.  At present, the claim for a TDIU 
is inextricably intertwined with the other service connection 
claims currently on appeal, because the final outcome of those 
claims could materially affect the result of the TDIU claim.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision cannot be rendered unless both are adjudicated).  
In addition, considering that the Board has just granted service 
connection for PTSD and major depressive disorder in the instant 
decision, the TDIU claim must be readjudicated after the RO 
assigns an evaluation for the now service-connected psychiatric 
disorder.  


If, following readjudication, the TDIU claim cannot be granted on 
a schedular basis under 38 C.F.R. § 4.16(a), the RO should 
specifically address whether the case should be referred to the 
Director of the Compensation and Pension Service for their 
consideration of the Veteran's entitlement to an extra-schedular 
rating for individual unemployability under 38 C.F.R. § 4.16(b).  

For all of the claims remaining on appeal, relevant ongoing 
medical records should also be obtained, to include any VA 
treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of treatment 
of all health care providers, both VA and 
private, who have treated her for 
fibromyalgia and migraine headaches at any 
time.  After securing any necessary release, 
the RO should request any records identified 
which are not duplicates of those contained 
in the claims file.  If any requested records 
are unavailable, then the file should be 
annotated as such and the Veteran should be 
so notified.

In addition, obtain all relevant ongoing VA 
treatment records dating since March 2010 
from the VA Medical Center in Charleston, 
South Carolina.

2.  Schedule the Veteran for a VA 
fibromyalgia examination by a physician to 
determine whether she suffers from 
fibromyalgia, and to obtain an opinion as to 
whether such disorder is possibly related to 
service.  The claims file must be provided to 
and be reviewed by the examiner in 
conjunction with the examination.  Any tests 
or studies deemed necessary should be 
conducted and the results should be reported 
in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's current 
fibromyalgia arose during service or is 
otherwise related to any incident of service, 
taking into account her documented complaints 
of muscle cramps in her thighs and shin 
splints in service.  A complete rationale for 
all opinions expressed should be provided.

3.  Schedule the Veteran for a VA 
neurological examination by a physician to 
determine the current nature of her 
headaches, and to obtain an opinion as to 
whether such disorder is possibly related to 
a preexisting disability that was permanently 
aggravated by her service, or related to her 
fibromyalgia.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary should be 
conducted, and the results should be reported 
in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's current migraine 
headaches are related to a preexisting 
migraine headache disability that was 
aggravated (permanent worsening of the 
underlying disability beyond natural 
progress) by service.  A complete rationale 
for all opinions expressed should be 
provided.

4.  After the development requested above has 
been completed to the extent possible, the 
Veteran's claims for service connection for 
fibromyalgia and migraine headaches should be 
readjudicated.  Following the above, and 
after implementation of the Board's grant of 
service connection for PTSD and major 
depressive disorder, the claim for TDIU 
should again be reviewed.  If additional 
development is deemed necessary, to include 
obtaining a medical opinion if indicated, 
such should be accomplished.  Thereafter, 
readjudicate the claim for TDIU, to 
specifically include whether the case should 
be referred to the Director of the 
Compensation and Pension Service for extra-
schedular consideration of entitlement to a 
TDIU pursuant to 38 C.F.R. § 4.16(b) (2010) 
if necessary.  

If the benefits sought on appeal remain 
denied, then the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the Board 
for further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


